Missert v Soule Rd. Assoc., LLC (2018 NY Slip Op 06357)





Missert v Soule Rd. Assoc., LLC


2018 NY Slip Op 06357


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


913 CA 18-00585

[*1]KATHLEEN MISSERT, PLAINTIFF-RESPONDENT,
vSOULE ROAD ASSOCIATES, LLC, AND SUMMIT REALTY MANAGEMENT, LLC, DEFENDANTS-APPELLANTS. 


LAW OFFICES OF THERESA J. PULEO, SYRACUSE (MICHELLE M. DAVOLI OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
LYNN LAW FIRM, SYRACUSE (MARTIN A. LYNN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered February 5, 2018. The order denied defendants' motion for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 14, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court